Exhibit 10.20
AMENDMENT NO. 10
TO LOAN AND SECURITY AGREEMENT
     This Amendment No. 10 to Loan and Security Agreement (this “Amendment”) is
entered into this 12th day of January, 2011, by and among Rae Systems Inc., a
Delaware corporation (“Borrower”), and Silicon Valley Bank (“Bank”). Capitalized
terms used herein without definition shall have the same meanings given them in
the Loan Agreement (as defined below).
Recitals
     A. Borrower and Bank have entered into that certain Loan and Security
Agreement dated as of March 14, 2007 (as has been and may be further amended,
restated, or otherwise modified, the “Loan Agreement”), pursuant to which the
Bank has extended and will make available to Borrower certain advances of money.
     B. Borrower desires that Bank amend the Loan Agreement upon the terms and
conditions more fully set forth herein.
     C. Subject to the representations and warranties of Borrower herein and
upon the terms and conditions set forth in this Amendment, Bank is willing to
provide the conditional limited waiver contained herein and so amend the Loan
Agreement.
AGREEMENT

    NOW, THEREFORE, in consideration of the foregoing Recitals and intending to
be legally bound, the parties hereto agree as follows:

     1. Amendments to Loan Agreement.
          1.1 Section 6.8 (Financial Covenants). Subsection (a) of Section 6.8
of the Loan Agreement is amended and restated in its entirety and replaced with
the following:
          “(a) Quick Ratio. Tested as of the last day of each fiscal quarter, a
ratio of Quick Assets to Current Liabilities of at least 1.0 to 1.0.”
          1.2 Exhibit D, “Compliance Certificate”, to the Loan Agreement is
hereby amended by deleting it in its entirety and replacing it with Exhibit A
attached hereto.
     2. Borrower’s Representations And Warranties. Borrower represents and
warrants that:
               (a) immediately upon giving effect to this Amendment, (i) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (ii) no Event of
Default has occurred and is continuing;

 



--------------------------------------------------------------------------------



 



               (b) Borrower has the corporate power and authority to execute and
deliver this Amendment and to perform its obligations under the Loan Agreement,
as amended by this Amendment;
               (c) the certificate of incorporation, bylaws and other
organizational documents of Borrower delivered to Bank on the Effective Date
remain true, accurate and complete and have not been amended, supplemented or
restated and are and continue to be in full force and effect;
               (d) the execution and delivery by Borrower of this Amendment and
the performance by Borrower of its obligations under the Loan Agreement, as
amended by this Amendment, have been duly authorized by all necessary corporate
action on the part of Borrower;
               (e) this Amendment has been duly executed and delivered by the
Borrower and is the binding obligation of Borrower, enforceable against it in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights; and
               (f) as of the date hereof, it has no defenses against the
obligations to pay any amounts under the Obligations. Borrower acknowledges that
Bank has acted in good faith and has conducted in a commercially reasonable
manner its relationships with such Borrower in connection with this Amendment
and in connection with the Loan Documents.
          Borrower understands and acknowledges that Bank is entering into this
Amendment in reliance upon, and in partial consideration for, the above
representations and warranties, and agrees that such reliance is reasonable and
appropriate.
     3. Limitation. The amendments set forth in this Amendment shall be limited
precisely as written and shall not be deemed (a) to be a forbearance, waiver or
modification of any other term or condition of the Loan Agreement or of any
other instrument or agreement referred to therein or to prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with the Loan Agreement or any instrument or agreement referred to therein;
(b) to be a consent to any future amendment or modification, forbearance or
waiver to any instrument or agreement the execution and delivery of which is
consented to hereby, or to any waiver of any of the provisions thereof; or
(c) to limit or impair Bank’s right to demand strict performance of all terms
and covenants as of any date. Except as expressly amended hereby, the Loan
Agreement shall continue in full force and effect.
     4. Effectiveness. This Amendment shall become effective upon the
satisfaction of all the following conditions precedent:
          4.1 Amendment. Borrower and Bank shall have duly executed and
delivered this Amendment to Bank; and
          4.2 Payment of Bank Expenses. Borrower shall have paid all Bank
Expenses (including all reasonable attorneys’ fees and reasonable expenses)
incurred through the date of this Amendment.

2



--------------------------------------------------------------------------------



 



     5. Counterparts. This Amendment may be signed in any number of
counterparts, and by different parties hereto in separate counterparts, with the
same effect as if the signatures to each such counterpart were upon a single
instrument. All counterparts shall be deemed an original of this Amendment.
     6. Integration. This Amendment and any documents executed in connection
herewith or pursuant hereto contain the entire agreement between the parties
with respect to the subject matter hereof and supersede all prior agreements,
understandings, offers and negotiations, oral or written, with respect thereto
and no extrinsic evidence whatsoever may be introduced in any judicial or
arbitration proceeding, if any, involving this Amendment; except that any
financing statements or other agreements or instruments filed by Bank with
respect to Borrower shall remain in full force and effect.
     7. Governing Law; Venue. THIS AMENDMENT SHALL BE GOVERNED BY AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.
Borrower and Bank each submit to the exclusive jurisdiction of the State and
Federal courts in Santa Clara County, California.
     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed as of the date first written above.

              Borrower:   Rae Systems Inc.
a Delaware corporation    
 
           

             
 
  By:   /s/ Randall K. Gausman    
 
           

             
 
  Printed Name:   Randall K. Gausman    
 
  Title: CFO        
 
            Bank:   Silicon Valley Bank    
 
           

             
 
    By:   /s/ Ray Aguilar    
 
           

             
 
  Printed Name:   Ray Aguilar    
 
  Title: RM        

3



--------------------------------------------------------------------------------



 



EXHIBIT A
EXHIBIT D
COMPLIANCE CERTIFICATE

TO: SILICON VALLEY BANK   Date:                       FROM: RAE SYSTEMS INC.    

The undersigned authorized officer of RAE Systems Inc. (“Borrower”) certifies
that under the terms and conditions of the Loan and Security Agreement between
Borrower and Bank (the “Agreement”), (1) Borrower is in complete compliance for
the period ending                       with all required covenants except as
noted below, (2) there are no Events of Default, (3) all representations and
warranties in the Agreement are true and correct in all material respects on
this date except as noted below; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date, (4) Borrower, and each of its Subsidiaries, has timely filed
all required tax returns and reports, and Borrower has timely paid all foreign,
federal, state and local taxes, assessments, deposits and contributions owed by
Borrower except as otherwise permitted pursuant to the terms of Section 5.9 of
the Agreement, and (5) no Liens have been levied or claims made against Borrower
or any of its Subsidiaries relating to unpaid employee payroll or benefits of
which Borrower has not previously provided written notification to Bank.
Attached are the required documents supporting the certification. The
undersigned certifies that these are prepared in accordance with generally GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes. The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrower
is not in compliance with any of the terms of the Agreement, and that compliance
is determined not just at the date this certificate is delivered. Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Agreement.
Please indicate compliance status by circling Yes/No under “Complies” column.

          Reporting Covenant   Required   Complies
Quarterly financial statements (along with
Borrower prepared consolidating financial
statements) with Compliance Certificate
  Quarterly within earlier of 5 days of filing 10Q or 50 days of quarter end  
Yes    No
 
       
Annual financial statement (CPA Audited) + CC
  within earlier of 5 days of filing 10K or 90 days of FYE   Yes    No
 
       
8-K
  Within 5 days after filing with SEC   Yes    No
 
       
Borrowing Base Certificate A/R & A/P Agings and deferred revenue report
  within 30 days of each month   Yes    No
 
       
Projections
  Within 45 days of FYE   Yes    No
 
       
Cash balance report
  Within 30 days of end of month   Yes    No

              Financial Covenant   Required   Actual   Complies
Maintain at all times:
           
 
           
Minimum Quick Ratio, tested as of the last day of each fiscal quarter.
  1.0:1.0   _______:1.0   Yes    No

 



--------------------------------------------------------------------------------



 



              Financial Covenant   Required   Actual   Complies
Minimum EBITDA, tested as of the last day of each fiscal quarter indicated
  Fiscal Quarter Ending 03/31/10:
EBITDA > $(1,000,000)   $________   Yes    No
 
           
 
  Fiscal Quarter Ending 06/30/10:        
 
  Combined EBITDA for fiscal quarters ending        
 
  03/31/10 and 06/30/10 > $(1,900,000)        
 
           
 
  Fiscal Quarter Ending 09/30/10:        
 
  Combined EBITDA for fiscal quarters ending        
 
  06/30/10 and 09/30/10 > $(1,800,000)        
 
           
 
  Fiscal Quarter Ending 12/31/10:        
 
  Combined EBITDA for fiscal quarters ending        
 
  09/30/10 and 12/31/10 > $(1,000,000)        

     The following financial covenant analys[is][es] and information set forth
in Schedule 1 attached hereto are true and accurate as of the date of this
Certificate.
     The following are the exceptions with respect to the certification above:
(If no exceptions exist, state “No exceptions to note.”)
 
 
 

                      RAE SYSTEMS INC.       BANK USE ONLY    
 
                   
By:
          Received by:        
 
 
 
         
 
AUTHORIZED SIGNER    
Name:
          Date:        
Title:
 
 
         
 
   
 
 
 
      Verified:        
 
             
 
AUTHORIZED SIGNER    
 
          Date:        
 
          Compliance Status:                   Yes  No    

2



--------------------------------------------------------------------------------



 



Schedule 1 to Compliance Certificate
Financial Covenants of Borrower
Dated:                                         

I.   Quick Ratio (Section 6.8(a))

Required:           1.00:1.00
Actual:

         
A.
  Aggregate value of Borrower’s consolidated unrestricted cash and cash
equivalents   $                    
B.
  Aggregate value of Borrower’s consolidated net billed accounts receivable  
$                    
C.
  Aggregate value of Borrower’s consolidated short and long term investments  
$                    
D.
  Quick Assets (the sum of lines A through C)   $                    
E.
  Aggregate value of Obligations to Bank   $                    
F.
  Aggregate value of Total Liabilities that mature within one year  
$                    
G.
  Current Liabilities (the sum of lines E and F)   $                    
H.
  Quick Ratio (line D divided by line G)                         

Is line H equal to or greater than 1.00:1:00?

                                      No, not in compliance  
                     Yes, in compliance

(continued on next page)

 



--------------------------------------------------------------------------------



 



II.   Minimum EBITDA (Section 6.8(b))

Required:            See chart below

              Fiscal   Measurement   Minimum Quarter   Period   EBITDA
September 30, 2010
  Fiscal quarters ending   Combined Quarters:
 
  June 30, 2010, and   $ (1,800,000 )
 
  September 30, 2010        
 
           
December 31, 2010
  Fiscal quarters ending   Combined Quarters:
 
  September 30, 2010, and   $(1,000,000)”
 
  December 31, 2010        

Actual:

                  A.   Net Income     $                       B.   To the extent
included in the determination of Net Income        
 
  1 .   The provision for income taxes     $                      
 
  2.   Depreciation expense     $                      
 
  3.   Amortization expense     $                      
 
  4.   Net interest expense     $                      
 
  5.   non-cash stock compensation expense.     $                      
 
  6.   The sum of lines 1 through 5     $                      
C.
  EBITDA (line A plus line B.6)                             

Is line C equal to or greater than the amounts referenced above?

                                     No, not in compliance  
                      Yes, in compliance

2